NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan McBee on November 19, 2021.
The application has been amended as follows: 
Cancel claims 1-4.
Amend claim 5, line 11 as follows and ALLOW: “wherein the amount of the at least one alkali metal halide salt in the composition is from 0.01 wt.% to less than”
ALLOW claims 10-11.
Cancel claims 12-15.
Amend claim 15, line 2 and ALLOW: “metal halide salt in the composition is from 0.01 wt.% to less than 0.1 wt.%, and/or wherein the amount of”
ALLOW claim 19.
Cancel claim 20.
ALLOW claims 21-24.

Reasons for Allowance
The claimed invention is drawn to a method of preparing a hyaluronic acid (HA) dermal filler comprising (a) providing a composition comprising water, non-crosslinked HA, 1,4-butanediol diglycidyl ether (BDDE), lithium chloride in an amount of 0.01 to 0.45 wt.% and 0.001 to 5.0 wt.% phosphate; and (2) reacting the composition to form a crosslinked HA-based composition in the form of a gel.  The closest prior art is considered to be Barg et al (WO 2013/185934; of record) which teach related methods utilizing a buffer containing sodium chloride and sodium phosphate.  However, even if it may have been obvious to substitute lithium chloride in place of sodium chloride to arrive at the instantly claimed method, Applicant has demonstrated that the instantly claimed method utilizing lithium chloride provides higher modulus of elasticity G’ before and after sterilization compared to an HA gel formed in the absence of LiCl, which is considered to be an unexpected result.  And since the claims are drafted commensurate in scope with the unexpected results, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611